Citation Nr: 1142289	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-45 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left knee disability. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for right knee disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.  The Veteran testified at a Board hearing in September 2011. 

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decisions in June 2004 and February 2007, claims of service connection for bilateral knee disabilities were denied; the Veteran did not file a timely notice of disagreement to either rating decision. 

2.  Certain evidence received since the February 2007 rating decision is new and relates to unestablished facts necessary to substantiate the underlying claims of service connection for bilateral knee disabilities. 


CONCLUSIONS OF LAW

1.  The June 2004 and February 2007 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has been received since the February 2007 rating decision to reopen the claims of service connection for bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has filed previous claims of service connection for bilateral knee disabilities.  These claims were denied by rating decisions in June 2004 and February 2007.  He did not initiate an appeal to either determination by filing a timely notice of disagreement.  Therefore, these prior decisions became final.  38 U.S.C.A. § 7105(c).  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  

The Veteran requested that his claims be reopened.  By rating decision in May 2008, it appears that the RO reopened the left knee claim.  Although not entirely clear, it appears that the RO did not reopen the right knee claim.  At any rate, regardless of whether the RO found new and material evidence to reopen either or both claims, the Board is not bound by such determinations and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

It should be noted that the "benefit of the doubt doctrine" does not apply to the preliminary question as to whether new and material evidence has been received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 462 (1994).  Further, in order to reopen a claim there must be new and material evidence presented or secured "since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

It appears that the prior final denials were made on the basis that there has been no diagnosis of disabilities of the knees.  The Veteran underwent a VA fee basis examination in November 2003.  At the September 2011 Board hearing, it was alleged that this examiner actually diagnosed arthritis of the knees.  Review of the examination report does show that the examiner initially reported a diagnosis of osteoarthritis of the knees.  However, in an addendum to the report the examiner clarified that there was no diagnosis for the knees as both examination and x-ray studies were normal.  

At any rate, after reviewing the evidence received since the most recent prior final decision of February 2007, the Board believes that certain items of such evidence can be viewed as new and material.  Medical records document continuing knee complaints, and certain medical records document special test findings.  Although the medical significance of these findings is not clear, the Board finds that they are material to an unestablished fact necessary to substantiate the claims.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case at this time.  It is anticipated that any VCAA deficiencies will be remedied as a result of the actions directed in the following remand section.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

The Veteran's claims of service connection for left knee disability and for right knee disability have been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

In view of the reopening of the claims, the Board believes that current medical examination is necessary to fully assist the Veteran with his claims.  In this regard, it appears that the determinative question to be addressed is whether the Veteran has medically diagnosed current chronic disability of the knees related to his service.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination of the knees.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

As for each knee, the examiner should clearly report the diagnosis of any current disability.  As to any such diagnosed disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to the Veteran's service, to include knee complaints noted in service treatment records.  

A rationale should be reported, to include discussion of the significance of the June 2007 MRI findings.

2.  After completion of the above, the RO should review the expanded record and readjudicate the claims under a merits analysis.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


